DETAILED ACTIONS
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to teach an apparatus of Claims 1, 13 and 14 that specifically comprises the following:
-- The instant application is deemed to be directed to a non-obvious improvement over the admitted prior art of the instant application and the invention patented in Pat. No. US 2016/0192329 and US 2014/0314167. 
The improvement comprises:
US 2016/0192329 is considered as the closest prior art that teaches a method of operating a radio node in a wireless communication network, the method comprising:
communicating using a selected signaling beam from a set of signaling beams (Fig.2 elements 10 and 200 and para.30, 39-40), 
the selected signaling beam being selected based on a delay characteristic (Fig.2 elements 300 and 200 and para.31, 34 and 36) and 
a beam signaling characteristic of the signaling beams of the set of signaling beams (Fig.2 elements 210 and 230 and para.40-41 and 44, 
wherein the beam signaling characteristic at least one of represents and indicates at least one of a signal strength and a signal quality (Fig.2 elements 210 and 230 and para.40-41 and 44, where the beam signaling characteristic can be signal intensity of selected beam, such as received signal strength indicator (RSSI) or a reference signal receive power (RSRP)); and
wherein the delay characteristic represents and indicates impulse response to received signaling (para.31, where the delay time measuring unit 300 may calculate a channel impulse response of the received signal to measure a delay time).
  
US 2014/0314167 teaches discloses a method of operating a radio node in a wireless communication network, the method comprising:
communicating using a selected signaling beam from a set of signaling beams (Fig.14 step 1410 and para.99), 
the selected signaling beam being selected based on a delay characteristic (Fig.14 element 1430 and 1440, where the base station receives information (indicating a difference in arrival time) about a difference in delay time between effective Tx beams in each mobile station from the each mobile station (para.102 and 103)) and 

wherein communicating using the selected signaling beam is based on at an OFDM based waveform (para.41); wherein a beam of the set of signaling beams is produced by performing analog beamforming on a beam corresponding to a reference beam (para.42, where The hybrid beamforming technique is to form a beam through analog beamforming and, when one or more analog beams have been formed, perform digital precoding similar to what is applied with respect to existing multiple antennas in a baseband, thereby receiving a high-reliability signal or expecting a high system capability.);

With regard Claims 1, 13 and 14, US 2016/0192329 in view of US 2014/0314167 fails to teach the limitation of "determining a threshold value based on a numerology; the selected signaling beam being selected based on a comparison of the delay characteristic and a beam signaling characteristic of the signaling beams of the set of signaling beams, the beam signaling characteristic corresponding to the numerology." as recited in claims 1, 13 and 14, respectively.

Conclusion
Reference(s) US 2020/0169896 is cited because they are put pertinent to the method for managing beam groups, a base station, and a terminal. However, none of references teach detailed connection as recited in claim. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted M. Wang whose telephone number is (571) 272-3053.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).


/Ted M Wang/
Primary Examiner, Art Unit 2633